Judgment unanimously affirmed. Memorandum: Defendant’s contention that he was denied effective assistance of counsel lacks merit. He has failed to show the absence of a legitimate explanation for counsel’s failure to make pretrial motions (see, People v Rivera, 71 NY2d 705, 709). The record reflects a reasonable defense strategy, albeit an unsuccessful one. (Appeal from *977judgment of Supreme Court, Erie County, Kasler, J. — rape, first degree; sodomy, first degree.) Present — Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.